              Case 2:20-cr-00202-RSM Document 48 Filed 07/29/21 Page 1 of 1




 1                                          THE HONORABLE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   ) No. CR 20-202-RSM
 7                                               )
                     Plaintiff,                  )
 8                                               )
               v.                                ) ORDER TO
 9                                               ) SEAL DOCUMENT
     AHMAD MCADORY,                              )
10                                               )
                     Defendant.                  )
11                                               )
12          THIS MATTER has come before the undersigned on the motion of Ahmad

13   McAdory to file his Notice of Filing a CD containing three video recordings, under

14   seal. The Court has considered the motion and records in this case and finds there are

15   compelling reasons to file the document under seal.

16          IT IS ORDERED that Mr. McAdory’s Notice of Filing a CD and the three video

17   recordings all be filed under seal.

18          DONE this 29th day of July, 2021.

19
20
                                                A
                                                RICARDO S. MARTINEZ
21                                              CHIEF UNITED STATES DISTRICT
                                                JUDGE
22
     Presented by:
23
24   s/ Gregory Geist
     Assistant Federal Public Defender
25   Attorney for Ahmad McAdory
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                     1601 Fifth Avenue, Suite 700
       (US v. McAdory; CR20-202RSM) - 1                             Seattle, Washington 98101
                                                                               (206) 553-1100
